DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 01/03/2020 and 01/05/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 - 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

distinct size of particles of the media- sensitive material, the particles of the media-sensitive material including particles of the distinct size of particles and not of the distinct size of particles, and those particles of the particles of the media- sensitive material having the same particle size as the distinct size of particles being situated in the same plane and those particles of the particles of the media-sensitive material having different particle sizes than the distinct size of particles being situated in different planes”. The dependent claims are likewise rejected.

Regarding claim 16, the limitation “starting from the carrier layer, larger particles of the particles of the media-sensitive materials are situated above smaller particles of the particles of the media-sensitive material” is unclear since the term “above” is relative and dependent on the orientation of the assembly. For the purpose of examination, the examiner interprets the limitation as “starting from the carrier layer, smaller particles of the particles of the media-sensitive material form a layer of smaller particles deposited on the carrier layer and larger particles of the particles of the media-sensitive materials form a layer of larger particles deposited on the layer of smaller particles, sandwiching the layer of smaller particles between the carrier layer and the layer of larger particles 

Regarding claim 20, the limitation “the topography begin adapted to a particle size of particles of the media-sensitive material to be applied… those particles of the particles of the media-sensitive material having the same particle size being situated in the same plane and those particles of the media-sensitive material having different particle sizes being situated in different planes” is unclear if the particles having the same size refers to the particles to which the topography is adapted. For the purpose of examination, the examiner interprets the limitation as “the topography being adapted to a distinct size of particles of the media-sensitive material to be applied, the particles of the media-sensitive material includes particles of the distinct size of particles and not of the distinct size of particles, and those particles of the particles of the media-sensitive material having the same particle size as the distinct size of particles being situated in the same plane and those particles of the media-sensitive material having different particle sizes than the distinct size of particles being situated in different planes”. The dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 - 14, 17, and 20 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samarao (US 20170370864; “Samarao”).

Regarding claim 11, Samarao discloses in figures 2-3, a MEMS media sensor ((102), ABSTRACT, “thin film gas sensor”), comprising: at least two electrodes (128, 132) which are situated electrically isolated (¶ 0042, Samarao’s electrodes are “electrically isolated from each other”) from one another using a carrier layer (124); and a media-sensitive material (136) electrically connecting (¶ 0042, Samarao’s semiconductor sensing layer decreases electrical resistance in the presence of target gas) the two electrodes (128, 132) applied to the carrier layer (124), a surface area (not enumerated, see figure 3) for applying the media-sensitive material (136) on the carrier layer (124) having a topography (¶ 0041, examiner notes Samarao’s seed layer is trenched and patterned to encourage specific nucleation) which is adapted to a particle size (¶ 0054, “the selection of the seed material of the seed layer 124 and the number of cycles of ALD performed is based on at least the desired size of the grains”) of particles (148) of the media-sensitive material (136), the particles (148) of the media-sensitive material (136) including particles of at least two different particle sizes (not enumerated, see figure 3, Samarao depicts different sizes of grains forming the sensing layer), and those particles (not enumerated, see figure 3, Samarao depicts small particles built up on a plane adjacent to an electrode) of the 

Regarding claim 12, Samarao discloses, in figures 2-3, the MEMS media sensor (102) is a MEMS gas sensor (ABSTRACT, “thin film gas sensor”).

Regarding claim 13, Samarao discloses, in figures 2-3, the carrier layer (124) is made of a dielectric material (¶ 0040, Samarao’s seed layer is composed of silicon dioxide, a known dielectric).

Regarding claim 14, Samarao discloses, in figures 2-3, the topography is formed by periodic and/or aperiodic elevations and depressions of the carrier layer (¶ 0041, examiner notes Samarao’s seed layer is trenched and patterned to encourage specific nucleation, the examiner construes trenching as creating peaks and troughs in the seed layer).

Regarding claim 17, Samarao discloses, in figures 2-3, the media-sensitive material (136) includes a mixture of solid particles (¶ 0051, Samarao’s sensing layer is formed of lanthanum oxide a solid compound, see figure 3, Samarao’s lanthanum oxide layer, composed of different sized grains, is construed as a mixture of grain sizes).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samarao (US 20170370864; “Samarao”) as applied to claim 17 above, and further in view of Han (KR 20090075036; “Han”).

Regarding claim 18, Samarao fails to disclose the sensing layer is a mixture of metal oxides.
Han teaches the media-sensitive material includes a mixture of metal oxides (see Han’s translation, p. 4. ¶ 2, Han’s metal “oxide powder is selected from the group consisting of tin dioxide, titania, indium oxide, tungsten oxide, and mixtures thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s scheme of forming a sensing layer with mixture of metal oxides to form Samarao’s detection layer since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of forming a detection material with targeted characteristics.

Regarding claim 19, Samarao fails to disclose the media-sensitive material is paste.
Han teaches the media-sensitive material is a paste (see Han’s translation, p. 3, ¶ 2, “the present invention provides a detection material paste”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s scheme of forming a sensing layer with a detection .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samarao (US 20170370864; “Samarao”) as applied to claim 20 above, and further in view of Hijikigawa (GB 2183344; “Hijikigawa”).

Regarding claim 21, Samarao discloses, in figures 2-3, the topography is configured with periodic elevations (¶ 0041, examiner notes Samarao’s seed layer is trenched and patterned to encourage specific nucleation, the examiner construes trenching as creating peaks and troughs in the seed layer).
Samarao fails to disclose the space between elevations and/or the height of elevations is related to a particle size of sensing material grains.
Hijikigawa discloses, in figure 1, a spacing (14) between two elevations (see figure 1) of the periodic elevations (13) and/or a height (see figure 1) of the periodic elevations (13) being adapted to at least one size of the particles (p. 7, ¶ 7-8, Hijikigawa’s indentations pitch are suitable sized corresponding to crystal grain of conventional sintered body, the examiner construes Hijikigawa as controlling indentation pitch and/or height to correspond to a particular crystal grain size ) of the media-sensitive material (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hijikigawa’s scheme of matching projection/indentation height and pitch to sensitive film grain size into Samarao’s sensor design 

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856